                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:15-CV-00094-RJC-DSC


  UNITED STATES of AMERICA, ex rel.             )
  DAVID W. LARSEN,                              )
                                                )
                  Plaintiffs,                   )
                                                )
 v.                                             )
                                                )                   ORDER
                                                )
  BIREN SHETH, RAFID LATIF,                     )
  CHARLOTTE NATIONAL                            )
  HOSPITALITY INC., a North Carolina            )
  Corporation, and SHUBH LAXMI INC.,            )
  a North Carolina Corporation,                 )
                                                )
                 Defendants.                    )



       THIS MATTER is before the Court on United States’ Motion to Modify Pretrial Order

and Case Management Plan (document # 49) filed March 19, 2020. For the reasons set forth

therein, the Motion will be granted in part and denied in part. The Court will extend the case

deadlines by sixty days. Therefore, the amended deadlines are as follows:


                                  AMENDED DEADLINES

          Mediation                                          June 8, 2020

          Filing of Dispositive Motions                      June 8, 2020

          Trial Date                                         September 8, 2020
       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr..


       SO ORDERED.



                                    Signed: March 19, 2020
